GOODWYN, Justice.
This is an appeal from an order of the Judge of the Circuit Court of Shelby County, Alabama, denying appellant bail in a habeas corpus proceeding.
The Attorney General has moved for dismissal of the appeal because the transcript does not contain a statement of the evidence and the judge’s ruling thereon, “certified to be correct by the judge or officer hearing the petition.” This is required by Code 1940, Title 15, § 369, as amended by Act No. 50, approved June 10, 1949, Gen. and Loc.Acts 1949, page 75. Failure to comply with this requirement has been held to be mandatory and to call for dismissal of the appeal. Thomas v. State, 34 Ala.App. 160, 161, 37 So.2d 245; Hughes v. State, 34 Ala.App. 657, 43 So.2d 321. Accordingly, an order is due to be entered dismissing the appeal in this case.' It is so ordered.
Appeal dismissed.
SIMPSON, STAKELY and MERRILL, JJ., concur.